UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7414


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

WILLIAM HAYWOOD HOUCK,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:12-cr-00127-D-2)


Submitted:   December 15, 2015             Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Haywood Houck, Appellant Pro Se.               Edward D. Gray,
Jennifer P. May-Parker, Assistant United              States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William Haywood Houck appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.       United States v. Houck, No. 7:12-cr-00127-D-2

(E.D.N.C.     filed   Aug.    28,   2015    &   entered     Aug.    31,     2015).

We dispense    with    oral   argument     because    the   facts    and    legal

contentions    are    adequately    presented    in   the   materials       before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                      2